Citation Nr: 1138689	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from June 1969 to December 1970.  He had service in the Republic of Vietnam from November 1969 to December 1970.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which, in pertinent part, denied the above claims.

In November 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 

FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was caused by noise exposure during active service.

2.  Resolving all reasonable doubt in favor of the Veteran, tinnitus was caused by  noise exposure during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

The Veteran contends that he was exposed to acoustic trauma during service as a result of his duties in the infantry during a tour of duty in the Republic of Vietnam during the Vietnam War.  He further alleges that he has experienced hearing loss and tinnitus since his service discharge.  Therefore, the Veteran claims that service connection is warranted for bilateral hearing loss and tinnitus.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) confirms that the Veteran was assigned to an infantry unit during his period of active service, and that he had service in Vietnam wherein his military occupational specialty (MOS) was a light weapons infantryman (11B20).  The Board notes that the Veteran's MOS is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to hearing difficulty.   His May 1969 entrance report of medical examination shows that right and left ear hearing was within normal limits.  His separation report of medical examination dated in December 1970 shows findings that hearing was 15/15 on whispered voice test.

Following service, private outpatient treatment records from Union Pacific Railroad show that the Veteran's hearing was first tested in February 1984, some 14 years following separation from service, and many years following the start of his employment at the railroad.  These records indicate that the Veteran had hearing loss within VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  A history of noise exposure in service, as well as, post-service noise exposure was intermittently indicated.

A VA audiological examination report dated in March 2008 shows that the examiner reviewed the Veteran's claims file in conjunction with conducting the examination of the Veteran.  The examiner referenced the service treatment records, noting that  hearing at entrance was within normal limits, and that hearing at separation on whisper test was within normal limits (though this type of test was said to not be frequency specific, and did not preclude the presence of a high frequency hearing loss).  The Veteran described current bilateral hearing loss and tinnitus.  He denied exposure to loud noise prior to service.  He described exposure to loud noise while in service from muzzle blasts and mortars without the use of hearing protection.  He noted occupational noise exposure since service from working with Union Pacific Railroad as a hosteller, engineer, and fireman.  He stated that he had not worn hearing protection until after he had worked there for four or five years.  He would wear earplugs after that time.  He reported recreational exposure to loud noise since service from using a lawn mower, but with the use of earplugs.  He denied a family history of hearing loss.  Audiometric findings revealed hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
35
40
LEFT
10
10
30
55
60

The assessment was normal to severe bilateral sensorineural hearing loss.  The examiner stated that it was not possible to state if the current hearing loss began while in service or not without resorting to speculation.

A private medical record from F. C. P., M.S., CCC-A, of Pamplin Audiology, dated in May 2009, shows that the Veteran was treated for reported hearing loss.  The case history was positive for bilateral, precipitous, high frequency sensorineural hearing loss and tinnitus thought to be directly related to intense noise exposure associated with his active military service.  The Veteran had provided a history of serving in the United States Army from June 1969 until December 1970, including service in Vietnam as a light infantryman for approximately 14 months.  He described intense noise exposure during this time as a result of M-16 and M-60 weapon-fire as well as from mortar fire, without the use of any type of hearing protection, even during basic training.  He also reported working for the railroad for 34 years, however, he did consciously wear hearing protection devices for 24 of the 32 years.  He further stated that for the first eight years, his main responsibility was that of a hostler, which only accounted for approximately two hours per day in noise while operating engines in the yard at 10 miles per hour or less.  He denied any recreational noise exposure.  He also reported severe tinnitus that was noticeable and bothersome basically 24 hours per day, sometimes requiring prescription-sleeping medication.  He perceived it to be the loudest and most bothersome for the left ear.  He denied facial numbness or any bouts of severe dizziness.

Test results were said to reveal a bilateral, precipitous, sloping to profound sensorineural hearing loss mainly in the higher frequencies.  Speech reception testing was in good agreement with pure tone averages.  Speech discrimination was judged to be excellent for the right ear, and good for the left, when presented at elevated levels of 80 decibels, which were his most comfortable levels. Tympanometry was normal, and ipsilateral reflexes were absent, bilaterally, with the exception of 500 Hz at 95 decibels for the right ear.  Otoscopy was normal.  Based on the case history and above findings, the examiner concluded that the Veteran presented with hearing loss of a degree and pattern commonly associated with intense noise exposure.  It was more likely than not that the hearing loss and tinnitus he experiences is due to his military training and 14 month tour in South Vietnam related to the intense noise exposure that he has endured.

During his November 2009 hearing, the Veteran reiterated that he had experienced acoustic trauma during his period of active service as an infantryman in Vietnam.  He described being exposed to weapons and mortar fire without the use of hearing protection.  He added that while he began having symptoms associated with hearing loss and tinnitus during service, he was not offered any treatment.  He noted that at separation, he was processed out of the service without being given a hearing examination.  He also reported that while he did work for the railroad for many years, he had the benefit of hearing protection for the majority of that service.

Initially, the Board notes that based on the service personnel records, to include receipt of the Combat Infantryman Badge, the evidence establishes that the Veteran engaged in combat with the enemy for the purpose of the application of 38 U.S.C.A. § 1154(b).  Moreover, in determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his bilateral hearing loss and tinnitus, and how long the condition has bothered him, has remained consistent.  The Board finds that his lay evidence is credible, probative, and adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson, 581 F.3d at 1316.

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the bilateral hearing loss and tinnitus consistent with his duty with an infantry unit during his period of active service.  As such, his account as to exposure to acoustic trauma during his period of active service is found to be credible and supported by the later diagnoses from both VA and from Pamplin Audiology.  Id.

Relevant to whether the Veteran's bilateral hearing loss and tinnitus are directly related to his period of active service, the Board initially notes that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385.  The examiner from Pamplin Audiology in May 2009 concluded that the Veteran's hearing loss and tinnitus were more likely than not due to his military training and 14 month tour in Vietnam.

The Board has considered the March 2008 opinion of the VA examiner, in which it was concluded that it was not possible to state if the current hearing loss (and associated tinnitus) began in service without resorting to speculation.  The examiner based this on the fact that the Veteran had many years of post-service employment with a railroad company.  However, given the same history and facts, the examiner from Pamplin Audiology determined that the Veteran's symptoms were consistent with noise exposure during service.

Given the evidence outlined above, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though the VA examiner could not provide a conclusion as to the etiology of the hearing loss and tinnitus without resorting to speculation, the examiner from Pamplin Audiology did provide a probative opinion that was definitive, based upon a consistent history provided by the Veteran, and supported by detailed rationale.  This opinion, coupled with the Veteran's competent and credible report as to the onset of his disorders and the current diagnoses of bilateral hearing loss and tinnitus, leads the Board to conclude that the evidence is at the very least in equipoise as to whether the bilateral hearing loss and tinnitus had their onset during service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development 
for the sole purpose of obtaining evidence unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. App. 19, 24 (2009) (finding that precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary).  Moreover, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has bilateral hearing loss and tinnitus as a result of his period of active service.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


